This is an appeal on questions of law from the Court of Common Pleas, Hamilton county, Ohio.
The cause considered is a proceeding from a declaratory judgment.
A demurrer was filed to the amended petition and the same was dismissed, as not stating any cause of action.
An examination of the record causes us to conclude that facts were alleged in the amended petition sufficient to state a cause of action under the statutes providing for a declaratory judgment.
This does not mean that the plaintiff has stated facts entitling him to a declaration of rights as he claims them to be, but it means that the court is required to state what rights, if any, the plaintiff has under the facts stated. If the plaintiff is entitled to no relief under those facts, the court must so state.
The effect of sustaining the demurrer is to find that *Page 362 
the plaintiff has not brought himself within the provisions of the declaratory judgment statutes.
The court in the instant case wrote a very comprehensive and, in our opinion, accurate decision upon the merits of the plaintiff's contention, finding against him. If such findings had been incorporated in a judgment after proper pleadings, the rights of the plaintiff in the matter would have been properly considered.
We, therefore, conclude that the judgment of the Court of Common Pleas should be reversed, and the cause remanded for further proceedings in accordance with law, after the overruling of the demurrer.
Judgment reversed and came remanded.
HAMILTON and MATTHEWS, JJ., concur.